Beasley, Presiding Judge,
concurring in part and dissenting in part.
1. As stated in the majority opinion, “When one of two innocent persons must suffer by the act of a third person, he who put it in the power of the third person to inflict the injury shall bear the loss.” OCGA § 23-1-14. It has also been held under this Code section that where one of two innocent parties must suffer loss through the fraud of another, the burden of the loss should be imposed upon him who most contributed to it. Braselton Bros. v. Better Maid Dairy Prods., 113 Ga. App. 382, 385 (1) (148 SE2d 71), rev’d on other grounds, 222 Ga. 472 (150 SE2d 620) (1966). The court’s jury charge in this case embodied these principles.
The jury was authorized to find that, by permitting Carruthers to deposit a check directly into its account and to designate its application to his own debt without ascertaining the identity or intention of the payor, Atlanta Classic Cars most contributed to the loss. By reposing trust, confidence, and control in Carruthers for this financial transaction, Atlanta Classic Cars appointed him its agent as to the check transaction and facilitated his perpetration of the fraud. This distinguishes Benton v. Duvall Livestock Marketing, 201 Ga. App. 430 (411 SE2d 307) (1991), cited by the majority. Since the jury by its verdict necessarily found that Atlanta Classic Cars most contributed to the loss, it follows that Atlanta Classic Cars would be unjustly enriched if allowed to retain the proceeds of the check as against Chih Hung’s claim for return of its funds from their unintended diversion. Eason v. Farmer, 261 Ga. 675 (409 SE2d 509) (1991), cited by the majority, is thus also distinguished. Consequently, the award of the $60,000 to Chih Hung, which it had not been reimbursed by Carruthers, was supported.
2. Chih Hung challenges the award of attorney fees under OCGA § 13-6-11, although it does not challenge the award of interest. I agree that the attorney fee award is unsustainable under the facts of this case. There existed a bona fide controversy between Chih Hung and Atlanta Classic Cars as to which party is legally responsible for the loss. Consequently, Atlanta Classic Cars has not been stubbornly litigious or caused Chih Hung unnecessary trouble or expense. Backus Cadillac-Pontiac v. Brown, 185 Ga. App. 746, 747 (1) (365 SE2d 540) (1988). There is no evidence that Atlanta Classic Cars had knowledge of Carruthers’ fraud, and it is therefore not chargeable with bad faith in the transaction out of which the lawsuit arose. Compare City of Atlanta v. Murphy, 194 Ga. App. 652, 653 (2) (391 SE2d 474) (1990).
*912Decided June 28, 1993 —
Reconsideration denied July 30, 1993 —
Freisem, Swann & Malone, John A. Swann, C. Cyrus Malone III, for appellant.
Tobin & Hoffspiegal, Valerie G. Tobin, Thomas W. Tobin, for appellee.
I would therefore reverse the award of $18,624 in attorney fees.
The transcript shows that the jury intended to award Chih Hung the $60,000 it sought, plus $30,000 in interest and attorney fees, finding in favor of Chih Hung on all counts of the complaint. Upon instructions from the court that it had to apportion its verdict, the jury returned the verdict set forth in the final judgment. Since the evidence supports the jury’s award of the $60,000 to Chih Hung, I would affirm the judgment insofar as it awards this total principal amount plus interest.
I am authorized to state that Judge Andrews joins in this opinion.